Title: Edmund Randolph to Virginia Delegates, 8 October 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond Octr. 8. 1788
Our express returned yesterday from Kentucky; bringing an answer from Colo. Muter and Colo. Marshall, on the subject of the surveys on the Miami. This answer however is not complete. We shall endeavour to make it so, as soon as we receive further information from another of the superintendants, and from the Register of the land-office. This will be accomplished I presume, early enough to go by the first mail in the next week. I have the honor gentlemen to be with great respect yr. mo. ob. serv.
Edm: Randolph.
